Pursuant to Ind.Appellate Rule 65(D), this
 Memorandum Decision shall not be
                                                                  FILED
                                                               Mar 22 2012, 9:13 am
 regarded as precedent or cited before any
 court except for the purpose of establishing
 the defense of res judicata, collateral                              CLERK
                                                                    of the supreme court,
                                                                    court of appeals and
 estoppel, or the law of the case.                                         tax court




APPELLANT PRO SE:                                  ATTORNEY FOR APPELLEE:

DEMITRUS GRANT                                     GREGORY A. STOUT
Indianapolis, Indiana                              Reisenfeld & Associates, LPA LLC
                                                   Cincinnati, Ohio


                               IN THE
                     COURT OF APPEALS OF INDIANA

DEMITRUS L. GRANT,                                 )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )      No. 49A02-1104-MF-485
                                                   )
THE BANK OF NEW YORK,                              )
                                                   )
       Appellee-Plaintiff.                         )
                                                   )


                     APPEAL FROM THE MARION SUPERIOR COURT
                          The Honorable John F. Hanley, Judge
                           Cause No. 49D11-1006-MF-028352


                                         March 22, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Judge
                                      Case Summary

       Demitrus L. Grant appeals the trial court’s denial of his motion to dismiss a

complaint filed by The Bank of New York Mellon Trust Company (“The Bank”). Grant

contends that the trial court abused its discretion because the complaint was barred by the

doctrine of res judicata. However, the denial of a motion to dismiss is not a final

appealable order, it does not give rise to an interlocutory appeal of right, and Grant failed

to ask the trial court to certify the issue for interlocutory appeal. We therefore dismiss

Grant’s appeal for lack of jurisdiction.

                              Facts and Procedural History

       On January 28, 2004, Grant and his wife Vickie executed a note in the principal

amount of $127,500.00 with Paragon Home Lending, LLC for their Marion County,

Indiana, home. To secure payment of the note, Grant and his wife executed a mortgage.

In December 2007, The Bank filed a complaint on the note and to foreclose on the

mortgage, alleging that Grant’s loan was in default with an outstanding principal of

$124,464.82. The case was later dismissed after a hearing under Indiana Trial Rule

41(E). The Bank moved to reactivate the case, and the trial court granted the motion.

Appellee’s App. p. 69. Grant moved to strike the motion to reactivate, and the trial court

granted the motion, returning the case to its disposed status. Id. at 70.

       On June 23, 2010, The Bank filed another complaint on the note and to foreclose

on the mortgage, alleging that Grant’s loan was in default with an outstanding principal

of $124,375.74. Grant filed a motion to dismiss, arguing that the second complaint was

barred by the doctrine of res judicata. The trial court denied Grant’s motion.


                                              2
       Grant now appeals.

                                 Discussion and Decision

       Grant contends that the trial court abused its discretion by denying his motion to

dismiss. Absent specific exceptions which are not present in this case, this Court has

jurisdiction only over final judgments and appeals from interlocutory orders, Ind.

Appellate Rule 5, and “[g]enerally the denial of a motion to dismiss under TR 12(B)(6) is

not in itself a final appealable order.” Sch. City of Gary v. Cont’l Elec. Co., Inc., 158 Ind.

App. 132, 140, 301 N.E.2d 803, 808 (1973). To be a final appealable order, the order

“must dispose of all issues to all parties, ending the particular case and leaving nothing

for future determination.” Ramsey v. Moore, 959 N.E.2d 246, 251 (Ind. 2012). By

denying Grant’s motion to dismiss, the trial court allowed this case to go forward, clearly

not disposing of the issues.

       Since this issue does not give rise to an interlocutory appeal of right pursuant to

Indiana Appellate Rule 14(A), the appropriate avenue for relief if Grant had wanted to

appeal the denial of his motion to dismiss would have been to ask the trial court to certify

an interlocutory order pursuant to Indiana Appellate Rule 14(B). However, the failure to

comply with the requirements of Appellate Rule 14 to preserve an issue for interlocutory

appeal results in waiver of the issue on later appeal. See In re K.B., 793 N.E.2d 1191,

1198 n.4 (Ind. Ct. App. 2003).

       The denial of the motion to dismiss was not a final appealable order and Grant has

not properly preserved this issue for appeal. We therefore dismiss Grant’s appeal for lack

of jurisdiction.


                                              3
      Dismissed.

ROBB, C.J., and NAJAM, J., concur.




                                     4